Citation Nr: 0518395	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  01-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss.

4.  Entitlement to a higher initial rating for a right ankle 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to a higher initial rating for degenerative 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1989, from June 1992 to October 1993, and from 
December 1993 to August 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the RO in Boston, 
Massachusetts that, in pertinent part, granted service 
connection and a 0 percent rating for bilateral hearing loss, 
granted service connection and a 0 percent rating for a right 
ankle disability, granted service connection and a 10 percent 
rating for a cervical spine disability, and which denied 
service connection for a right knee disability and a left 
shoulder disability.  In a January 2002 rating decision, the 
RO granted a 10 percent rating for the right ankle 
disability.  A personal hearing was held at the RO before the 
undersigned Veterans Law Judge (i.e. a Travel Board hearing) 
in November 2002.  Unfortunately, the transcript of this 
hearing was lost.  The veteran declined the opportunity to 
have another Board hearing.  The veteran's claims file was 
certified by the RO and transferred to the veteran's 
representative in February 2003.  The veteran's 
representative did not forward the claims file to the Board 
until February 2005.  

The Board received additional evidence from the veteran at 
the November 2002 Travel Board hearing.  In February 2003, 
the RO notified him that the case had been certified to the 
Board.  The veteran did not submit a waiver of consideration 
of the evidence by the RO as required under the provisions of 
38 C.F.R. § 20.1304.  The Board finds that this evidence is 
not pertinent to the claim for service connection for a left 
shoulder disability, and therefore this issue does not need 
to be referred to the RO prior to adjudication of this claim.  
38 C.F.R. § 20.1304(c) (2004).

The Board also notes that by a statement dated in August 
2001, the appellant's representative appears to be raising a 
claim for entitlement to service connection for a left hip 
disability.  That issue is not currently on appeal and is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a right 
knee disability, and entitlement to higher ratings for 
bilateral hearing loss, a right ankle disability, and a 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Recurrent left shoulder strain was incurred in service as a 
result of a left shoulder injury during a motor vehicle 
accident.


CONCLUSION OF LAW

Recurrent left shoulder strain was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

With respect to the claim for service connection for a left 
shoulder disability, in light of the favorable disposition in 
this case, the Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to this issue 
only.   See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).


Factual Background

The veteran served on active duty from September 1976 to 
August 1989, from June 1992 to October 1993, and from 
December 1993 to August 1999.  A review of his service 
medical records reflects that in late October 1987, the 
veteran was treated for injuries incurred in a motorcycle 
accident.  The veteran was hit by a truck and thrown from his 
motorcycle.  Among other things, he complained of mild 
tenderness in the left shoulder.  An X-ray study of the left 
shoulder was within normal limits.  A few days later, in 
early November 1987, the veteran complained of left shoulder 
pain.  On examination, there was full range of motion of the 
left shoulder, with pain on abduction, and crepitus.  The 
diagnostic assessment was traumatic bursitis of the left 
shoulder.  An August 1988 consultation request reflects that 
the veteran complained of cervical and back pain since an 
August 1988 motor vehicle accident.  He also complained of 
chronic left shoulder pain due to a motor vehicle accident.  
A September 1988 physical therapy note reflects that the 
veteran complained of left shoulder pain since October 1987.  
The diagnostic assessment was rule out sprain/strain upper 
thoracic, traumatic tendonitis rotator cuff (mild) secondary 
to motor vehicle accident/motorcycle accident.  Subsequent 
service medical records reflect that the veteran continued to 
complain of left shoulder pain.  On retirement medical 
examination in May 1999, the veteran complained of shoulder 
pain.  The examiner diagnosed chronic left shoulder bursitis.

In September 1999, the veteran submitted a claim for service 
connection for a left shoulder disability.

At an April 2000 VA orthopedic examination, the veteran 
complained of chronic left shoulder pain since a motorcycle 
accident in 1987.  It does not appear that the left shoulder 
was examined during this examination, and a diagnosis was not 
indicated with respect to the left shoulder.

VA outpatient treatment records dated from 2000 to 2001 
reflect treatment for a variety of conditions, including left 
shoulder pain.  A June 2001 VA outpatient treatment record 
reflects that a March 2001 X-ray study of the left shoulder 
showed no abnormalities.

By a statement dated in August 2001, the veteran asserted 
that he had increased left shoulder pain, and limitation of 
motion of the left shoulder due to pain.

At a November 2001 QTC examination performed for VA, the 
veteran complained of lingering left shoulder pain since a 
1987 motorcycle accident.  An X-ray study of the left 
shoulder was unremarkable.  The pertinent diagnosis was 
recurrent left shoulder strain.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

The veteran claims service connection for a left shoulder 
disability which he asserts was incurred during military 
service.  Service medical records reflect that he injured his 
left shoulder in a motor vehicle accident, during service in 
October 1987.  A few days after the accident, he was 
diagnosed with traumatic bursitis of the left shoulder.  He 
continued to complain of pain, and in September 1988, he was 
diagnosed with rule out sprain/strain upper thoracic, 
traumatic tendonitis rotator cuff (mild) secondary to motor 
vehicle accident/motorcycle accident.  On retirement medical 
examination in May 1999, he was diagnosed with chronic left 
shoulder bursitis.  Since early 2000, the veteran has 
received ongoing treatment for complaints of left shoulder 
pain.  On VA examination in November 2001, he was diagnosed 
with recurrent left shoulder strain.  

The evidence reflects that the veteran has continuously 
complained of left shoulder pain since his original injury in 
1987, that he was diagnosed with a chronic left shoulder 
disability on separation from service in 1999, and that he 
has continued to complain of left shoulder pain since 
separation from service.  The Board finds that that the 
weight of the evidence supports the veteran's claim for 
service connection for a left shoulder disability, and that 
the veteran's recurrent left shoulder strain is related to 
his in-service left shoulder injury.  Service connection is 
therefore warranted for recurrent left shoulder strain.


ORDER

Service connection for recurrent left shoulder strain is 
granted, subject to controlling regulations governing the 
payment of monetary awards.


REMAND

With respect to the issues of entitlement to service 
connection for a right knee disability, and entitlement to 
higher ratings for bilateral hearing loss, a right ankle 
disability, and a cervical spine disability, although further 
delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.

Initially, the Board notes that governing law and regulation 
provide that the veteran must be notified of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate his claims.  
As part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has not received the specific notice prescribed 
by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  Hence this case must be remanded in order for the RO 
to provide the veteran and his representative with such 
notice.

With respect to the issue of entitlement to service 
connection for a right knee disability, governing law 
provides that VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  Although a VA examination of 
the right knee was performed in November 2001, the examiner 
did not provide a medical opinion as to the etiology of the 
veteran's current right knee disability.  Such must be 
obtained prior to appellate review.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Pertinent ongoing medical records should also 
be obtained.  38 U.S.C.A. § 5103A(b) (West 2002);  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The Board finds that VA examinations are also required to 
determine the current level of severity of the veteran's 
bilateral hearing loss, right ankle disability, and cervical 
spine disability.  The most recent VA examination of the 
veteran's hearing loss is dated in April 2000, and the most 
recent VA examination of the cervical spine and right ankle 
is dated in November 2001.  Given the allegations of 
worsening disability, the veteran must be afforded new 
examinations.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Pertinent ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(b) 
(West 2002); see also Bell, supra.  With respect to the right 
ankle disability and cervical spine disability, the examiner 
should indicate the degree of limitation of motion, with 
consideration of the effects of pain on use and during flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Finally, the Board notes that since the January 2002 
supplemental statement of the case, the rating criteria for 
the spine have been amended twice.  The most recent changes 
were effective September 26, 2003.  See Fed. Reg. 51454- 
51458 (August 27, 2003) (to be codified as amended at 38 
C.F.R. § 4.71a, Codes 5235 to 5243, and Plate V).  The RO 
should readjudicate the claim for a higher rating for a 
cervical spine disability with consideration of the amended 
criteria of 38 C.F.R. § 4.71a.

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The AOJ should provide the veteran 
with a VCAA notice letter pertaining to 
his claims for entitlement to service 
connection for a right knee disability, 
and for entitlement to higher ratings for 
bilateral hearing loss, a right ankle 
disability, and a cervical spine 
disability.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a right knee 
disability, bilateral hearing loss, a 
right ankle disability, and a cervical 
spine disability since January 2001.  
After receiving this information and any 
necessary releases, the AOJ should 
contact the named medical providers and 
obtain copies of the related medical 
records.

3.  The AOJ should schedule the veteran 
for an orthopedic examination to 
determine whether he has a current right 
knee disability that is related to 
service, and to determine the current 
level of severity of the service-
connected cervical spine disability and 
right ankle disability.

In addition to x-rays, any other tests 
deemed necessary should be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review, and the examiner 
should indicate that the claims file has 
been reviewed.  The examiner should 
respond to the following questions:

a.  Following a review of the service and 
post-service medical records, the 
examiner should state whether it is at 
least as likely as not (50 percent) that 
any diagnosed right knee disability is 
related to a disease or injury during the 
veteran's active duty service.

b.  With respect to the right ankle 
disability and cervical spine disability, 
range of motion studies should be 
performed, and the examiner is requested 
to state the normal range of motion of 
the ankle and cervical spine.  The 
examiner should identify and assess any 
objective evidence of pain.

c.  With respect to the right ankle 
disability and cervical spine disability, 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

4.  The AOJ should schedule the veteran 
for an audiological examination to 
determine the current level of severity 
of service-connected bilateral hearing 
loss.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  The AOJ should re-adjudicate the 
veteran's claims, with consideration of 
all evidence received since the January 
2002 supplemental statement of the case.  
With respect to the claim for a higher 
rating for a cervical spine disability, 
the AOJ should consider the prior and 
revised rating criteria pertaining to the 
spine.  If the claims remain denied, the 
AOJ should issue a supplemental statement 
of the case, and the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


